Sam Robinson, Associate Justice, (Dissenting). The appellees tried their case on the theory of fraudulent collusion between the bank, Jackson, Griffith and Black, all of whom were named as defendants, to cheat and defraud the appellees. The alleged fraud was not proved. Of course, Jackson and Griffith were liable on the worthless checks given to appellees, and default judgments were rendered against them. But there was no finding of fraud on the part of Black or the bank, and the decree was in favor of the bank. Black was held to be liable solely on the theory that he was a partner with Jackson and Griffith. The majority opinion points out that there is no testimony that Black was a partner with Jackson and Griffith, and no evidence to the effect that he caused anyone to believe he was such a partner. It is further shown that he did not induce anyone to patronize the gin or induce anyone to withhold their checks. And the opinion states: “All Black did, according to the record, amounted to helping Jackson and Griffith finance their gin operation through the Corning Bank, and there is no showing that he received any gin proceeds to apply on any old debts.” There was no finding of fraud. In fact, the bank, one of the alleged conspirators, has been dismissed from the case, and there is no evidence of Black’s being a partner with Griffith and Jackson. Hence, I fail to see how Black could be liable. It is therefore my opinion that the action should be dismissed, and I respectfully dissent from the action of this Court in remanding the case for new trial. I am authorized to say that Mr. Justice George Rose Smith joins in this dissent.